FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

CARLOS RENE RIVAS-GOMEZ,                  
                      Petitioner,                 No. 03-72087
              v.
                                                  Agency No.
                                                  A74-705-590
ALBERTO R. GONZALES, Attorney
General,                                            ORDER
                     Respondent.
                                          
                      Filed March 22, 2007

Before: Edward Leavy and Stephen S. Trott, Circuit Judges,
           and Louis H. Pollak,* Senior Judge.


                             ORDER

   The panel’s Opinion and dissent filed April 3, 2006, slip
op. 3611, and appearing at 441 F.3d 1072 (9th Cir. 2006), is
withdrawn. It may not be cited as precedent by or to this court
or any district court of the Ninth Circuit. The new Memoran-
dum Disposition is filed concurrently with this order.

  With this withdrawal of the opinion and the filing of the
Memorandum Disposition, the petition for rehearing and the
petition for rehearing en banc are denied as moot.

   The parties may file a new petition for rehearing or sugges-
tion for rehearing en banc as provided for by Federal Rule of
Appellate Procedure 40.

   *The Honorable Louis H. Pollak, Senior United States District Judge
for the Eastern District of Pennsylvania, sitting by designation.

                                3385
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2007 Thomson/West.